Dissenting Opinion by
Judge Kramer:
I respectfully dissent. Once again we have presented to the court a request of a nonconforming, use prop-1 *45erty owner to “expand” tlie use onto his property. Unlike the fact situation in the case of Schiller-Pfeiffer, Inc. v. Upper Southampton Township Board of Adjustment, 1 Comm. Ct. 588, 276 A. 2d 334 (1971), the property owner here purchased his property after the amendment to the zoning ordinance. It is also different from the Schiller-Pfeiffer fact situation in that here the lower court made a finding of fact that the owner of this realty, who had used the property as a trailer court (which thereafter became a nonconforming use), intended to use the entire 40 acres for trailer court usage prior to the zoning ordinance amendment.
In order for the majority to reverse the court below, it is necessary for the majority to find that the lower court abused its discretion in making the determination that the clear intent of the former owner was to use the entire 40 acres for trailer court purposes. Richman v. Philadelphia Z. B. A., 391 Pa. 254, 137 A. 2d 280 (1958) ; Gage Zoning Case, 402 Pa. 244, 167 A. 2d 292 (1961). The majority did not hold that the lower court had abused its discretion in making that finding of the former owner’s intent. Instead the majority has hung its hat on its holding that the lower court was in error in ruling that the case of Dively v. Tanner, 189 Pa. Super. 635, 151 A. 2d 665 (1959) was res judicata concerning the nonconforming use of the entire 40-acre plot.
Assuming the majority is correct that Dively v. Tanner, supra, is not controlling, it is my opinion that that holding standing alone should not control the outcome of this case concerning the application of the appellee to fully use his nonconforming use.
. The lower court having found that the former owner clearly intended to use the entire 40 acres for trailer court accommodation, this is not an expansion of nonconforming case at all. So long as the nonconforming use has not been abandoned or discontinued, the rights *46of the owner and subsequent owners to continue the nonconforming use run with the land. Eitnier v. Kreitz Corporation, 404 Pa. 406, 172 A. 2d 320 (1961), Appeal of Indianhead, Inc., 414 Pa. 46, 198 A. 2d 522 (1964).
I find nothing in the record of this case which would indicate that the lower court abused its discretion in finding that the former owner, who created the trailer court usage prior to the zoning ordinance in question, clearly intended to use the entire tract for the accommodation of trailers.
The Pennsylvania Supreme Court in the case of Haller Baking Company’s Appeal, 295 Pa. 257, 262, 145 A. 77, 79 (1928) stated: “The court below, in determining whether there was an existing use, also failed to take into consideration two important elements: first, the intent of the owner in relation thereto, and, second, how far later words in the section, ‘if such use is discontinued,’ modify the ‘actual’ or ‘substantial’ use as held to be necessary by the court below. It is manifest that Section 18 of the ordinance, as well as the Act of Assembly on which the ordinance was grounded, intended to protect the existing uses, even though not permitted under a district classification. The use for which the property is adapted need not be in actual operation at the time of the adoption of the ordinance, if the attending circumstances connected with the property bear out the conclusion that the owner intended to use the property for that purpose. Thus, where an owner temporarily fails to have a tenant in his storeroom the day such ordinance is passed, though his tenant has left but a short time before, and he is expecting or endeavoring to procure a new one, such circumstance would not deprive him, under the zoning ordinance, of the right to continue the use of the property for which it was adapted merely because at the date of the ordinance it is not in actual use, although it is in potential use. It had use before, intent to continue, and an effort *47made to effectuate the purpose. Where a property is built for or adapted to a particular use, the question of existing use is determined by ascertaining as near as possible the intention of the owner, in connection with the fact of a discontinuance or apparent abandonment of use; it is not to be determined on the basis of actual or substantial use on the date of the adoption of the ordinance.” (Emphasis added.) The court further said at 261: “. . . ‘existing use’ should mean the utilization of the premises so that they may be known in the neighborhood as being employed for a given purpose, i.e., the conduct of a business.” Although the Haller case involved a question on the discontinuance or abandonment of a usage at the time the ordinance was passed, the intent of the language of the court makes it clear to this writer that the intent of the owner at the time the zoning ordinance is passed or amended (thereby making the property use nonconforming) is an important finding of fact which can determine whether or not the use certificate requested may be granted. I take note that the Supreme Court in the case of Cook v. Bensalem Township Zoning Board of Adjustment, 413 Pa. 175, 196 A. 2d 327 (1964) stated that the court cannot guess at the intention of a property owner. The ruling of the court in Cook is not controlling in this case, because the lower court here found that the clear intent of the owner at the time the zoning ordinance was passed was to use the entire tract for trailer court purposes.
The majority, in effect, is putting all property owners in Pennsylvania on notice that they should go out to the four corners of their land and make some overt and patent use of their land so as to protect the intended usage then permitted to continue after the local municipal legislative body changes the permitted usage ..through a zoning ordinance or an amendment thereto.
*48In this case, if the prior owner had only had the foresight and finances to erect telephone poles or perhaps bulldoze some roads through his property prior to the 1950 zoning enactment, this appellée clearly could have utilized the entire 40 acres of land for trailer court purposes. The record shows that the former owner did not have the finances to carry' out his intent to further develop the tract beyond the five acres he developed. The majority holds that the appellee is prohibited from using this land for the intended purpose because of the impecunious position of the- former owner. This seems to me to be an unjust result, as well as being contrary to the law of the cases.
For these reasons, I would affirm the result of the court below.
Judge Manderino joins in this dissent.